STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

NADINE        DARSAM          AND       LAWRENCE                                               NO.     2021    CW        1157
DARSAM


VERSUS


REBECCA          MAYEAUX           AND    ALLSTATE                                         JANUARY        26,        2022
PROPERTY          AND        CASUALTY
INSURANCE          COMPANY




In    Re:          Liberty               Personal             Insurance              Company,                               for
                                                                                                        applying
                   supervisory                  writs,             19th         Judicial             District            Court,
                   Parish           of    East        Baton     Rouge,        No.     658469.



BEFORE:            MCCLENDON,                 WELCH,     AND       THERIOT,          JJ.



        WRIT           GRANTED.                 The         trial         court'     s     September           14,         2021
judgment          denying               the    motion         for     partial         summary          judgment           filed
by     defendant                  Liberty        Personal             Insurance            Company (       hereinafter

 Liberty") is                     reversed.            The     automobile .          insurance          policy issued
by Liberty to                     plaintiffs,            Nadine        and       Lawrence            Darsam, includes
an     uninsured/ underinsured ("                              UMBI")            coverage             selection            form
wherein          the         Darsams          selected
                                                                economic - only                UMBI    coverage.                We
find        Liberty          met        its    burden         of     demonstrating               the    UMBI       coverage

selection          form            complies          with     the     mandates            of    Duncan    v.       U. S. A. A.
Ins.    Co.,       2006- 363 (            La.        11/ 29/ 06),         950    So. 2d        544.     Specifically,
the     UMBI           coverage               selection            form      contains           Lawrence           Darsam' s
electronic              signature              and     printed         name,         as    required           by    Duncan.
See    Addison               v.     Affirmative               Ins.     Co.,         2017- 0378 (        La.        App.     4th
Cir.        11/ 15/ 17),            231       So. 3d     753,         755- 56,        writ       denied,       2017- 2061
 La.        2/ 2/ 18),            235    So. 3d       1109.          Thus,      we    find       the    UMBI       coverage

selection          form            creates        a    rebuttable             presumption              under       La.     R. S.
22: 1295( 1)(          a)(    ii)       that      the       Darsams          selected
                                                                                                economic - only            UMBI
coverage;              the          Darsams            failed          to       sufficiently              rebut            this
presumption.                      Accordingly,           Liberty' s           motion           for    partial        summary
judgment          is     granted;              the    UMBI      coverage            selection          form    is        valid,


and the Darsams are limited to                                     economic -only UMBI                 coverage           under

the policy issued by Liberty.

                                                                PMC
                                                                JEW
                                                               MRT




COURT       OF   APPEAL,            FIRST       CIRCUIT




   4- U
1 ,.,- bEPUTY CLERK OF COURT
                 FOR     THE       COURT